                                                         Case 19-50273-KBO    Doc 70         Filed 01/27/21         Page 1 of 3
Court Conference                                                                                           U.S. Bankruptcy Court-District of Delaware
           Calendar Date:                  01/27/2021                                                     Confirmed Telephonic Appearance Schedule
           Calendar Time:                  10:00 AM ET
                                                                                                                                          Honorable Karen B. Owens
                                                                                                                                                         Courtroom
                                                                                                                                               Amended Calendar Jan 27 2021 6:19AM

 Page #       Item #    Case Name            Case #       Proceeding          App ID Appearing             Telephone       Firm Name                         Representing
                        Zohar III, Corp.     18-10512     Hearing            11059617   Joshua Arnold      (212)           Cadwalader, Wickersham & Taft     Creditor, MBIA / LIVE
                                                                                                           504-6360 ext.   LLP
                        Zohar III, Corp.     18-10512     Hearing            11059572   Ingrid Bagby       (212)           Cadwalader, Wickersham & Taft     Creditor, MBIA / LIVE
                                                                                                           504-6894 ext.   LLP
                        Zohar III, Corp.     18-10512     Hearing            11061895   Rose Bagley        (212)           Kramer Levin Naftalis & Frankel   Interested Party, Kramer
                                                                                                           715-9511 ext.   LLP                               Levin Naftalis & Frankel
                                                                                                                                                             LLP / LISTEN ONLY
                        Zohar III, Corp.     18-10512     Hearing            11066086   Joseph M. Barry    (302)           Young, Conaway Stargatt &         Debtor, Zohar III, Corp. /
                                                                                                           571-6705 ext.   Taylor, LLP                       LIVE
                        Zohar III, Corp.     18-10512     Hearing            11066089   Ryan M. Bartley    (302)           Young, Conaway Stargatt &         Debtor, Zohar III, Corp. /
                                                                                                           571-5007 ext.   Taylor, LLP                       LIVE
                        Zohar III, Corp.     18-10512     Hearing            11066087   Robert S. Brady    (302)           Young, Conaway Stargatt &         Debtor, Zohar III, Corp. /
                                                                                                           571-5713 ext.   Taylor, LLP                       LISTEN ONLY
                        Zohar III, Corp.     18-10512     Hearing            11066938   Alix Brozman       (914)           Reorg Research, Inc.              Interested Party, Reorg
                                                                                                           672-8959 ext.                                     Research / LISTEN
                                                                                                                                                             ONLY
                        Zohar III, Corp.     18-10512     Hearing            11064909   Laura Davis        (302)           Pachulski Stang Ziehl & Jones     Creditor, MBIA
                                                                                        Jones              778-6401 ext.                                     Insurance Corporation /
                                                                                                                                                             LIVE
                        Zohar III, Corp.     18-10512     Hearing            11065194   David Dean         (302)           Cole Schotz P.C.                  Creditor, Patriach
                                                                                                           651-2012 ext.                                     Partners / LIVE
                        Zohar III, Corp.     18-10512     Hearing            11064888   Pratik Desai       (212)           Bardin Hill Investment Partners   Interested Party, Zohar
                                                                                                           303-9480 ext.                                     III Note Holders / LIVE
                        Zohar III, Corp.     18-10512     Hearing            11063075   Jonathan           (404)           Alston & Bird LLP                 Creditor, US Bank /
                                                                                        Edwards            881-4985 ext.                                     LIVE
                        Zohar III, Corp.     18-10512     Hearing            11065231   Michael Farag      (213)           Gibson, Dunn & Crutcher LLP       Creditor, Patriarch
                                                                                                           229-7559 ext.                                     Partners / LIVE
                        Zohar III, Corp.     18-10512     Hearing            11064960   Mary Kate          (212)           Milbank, LLP                      Interested Party, Ankura
                                                                                        George             530-5367 ext.                                     Trust / LISTEN ONLY
                        Zohar III, Corp.     18-10512     Hearing            11069189   Jason A. Gibson    (302)           The Rosner Law Group LLC          DIP Lender, JMB Capital
                                                                                                           777-1111 ext.                                     Partners Lending / LIVE
                        Zohar III, Corp.     18-10512     Hearing            11064921   John Greene        (212)           Bardin Hill Investment Partners   Interested Party, Zohar
                                                                                                           303-9480 ext.                                     III Note Holders / LIVE
                        Zohar III, Corp.     18-10512     Hearing            11065246   Tyler Hammond      (212)           Gibson, Dunn & Crutcher LLP       Interested Party,
                                                                                                           351-4000 ext.                                     Patriarch Partners /
                                                                                                                                                             LISTEN ONLY
Peggy Drasal ext. 802                                                         CourtConfCal2009                                                                               Page 1 of 3
                                                      Case 19-50273-KBO    Doc 70         Filed 01/27/21        Page 2 of 3
                        Zohar III, Corp.   18-10512    Hearing            11064943   Andrew            (212)           Milbank LLP                       Interested Party, Ankura
                                                                                     Harmeyer          530-8055 ext.                                     Trust / LIVE
                        Zohar III, Corp.   18-10512    Hearing            11064937   Brett M.          (302)           Richards, Layton & Finger, P.A.   Interested Party, Ankura
                                                                                     Haywood           651-7700 ext.                                     Trust / LIVE
                        Zohar III, Corp.   18-10512    Hearing            11066116   Samuel Hershey    (914)           White & Case LLP                  Debtor, Independent
                                                                                                       582-1628 ext.                                     Director Zohar III, Corp.
                                                                                                                                                         / LISTEN ONLY
                        Zohar III, Corp.   18-10512    Hearing            11066818   Robert M. Hirsh   (973)           Lowenstein Sandler, LLP           Lender(s), JMB Capital
                                                                                                       597-2500 ext.                                     Partners Lending, LLC. /
                                                                                                                                                         LIVE
                        Zohar III, Corp.   18-10512    Hearing            11059622   Kevin Hoyos       (212)           Cadwalader, Wickersham & Taft     Creditor, MBIA / LISTEN
                                                                                                       504-6085 ext.   LLP                               ONLY
                        Zohar III, Corp.   18-10512    Hearing            11066145   Michael           (214)           FTI Consulting, Inc.              Debtor, Zohar III, Corp /
                                                                                     Katzenstein       384-4909 ext.                                     LIVE
                        Zohar III, Corp.   18-10512    Hearing            11066114   Charles Koster    (212)           White & Case LLP                  Debtor, Independent
                                                                                                       819-7845 ext.                                     Director Zohar III, Corp.
                                                                                                                                                         / LISTEN ONLY
                        Zohar III, Corp.   18-10512    Hearing            11065202   Monica K.         (303)           Gibson, Dunn & Crutcher LLP       Interested Party,
                                                                                     Loseman           298-5784 ext.                                     Patriarch Partners /
                                                                                                                                                         LIVE
                        Zohar III, Corp.   18-10512    Hearing            11066110   Chris Mackey      (212)           MB Global Partners                Interested Party, Chris
                                                                                                       887-1196 ext.                                     Mackey / LISTEN ONLY
                        Zohar III, Corp.   18-10512    Hearing            11065216   Mary Beth         (212)           Gibson, Dunn & Crutcher LLP       Interested Party,
                                                                                     Maloney           351-2315 ext.                                     Patriarch Partners /
                                                                                                                                                         LIVE
                        Zohar III, Corp.   18-10512    Hearing            11059612   Michele C.        (212)           Cadwalader, Wickersham & Taft     Creditor, MBIA / LIVE
                                                                                     Maman-Cohen       504-6975 ext.   LLP
                        Zohar III, Corp.   18-10512    Hearing            11066144   Edward Moser      (212)           FTI Consulting                    Debtor, Zohar III, Corp. /
                                                                                                       651-7152 ext.                                     LISTEN ONLY
                        Zohar III, Corp.   18-10512    Hearing            11068658   Michael S.        (302)           Young, Conaway Stargatt &         Debtor, Zohar III, Corp. /
                                                                                     Neiburg           576-3590 ext.   Taylor, LLP                       LISTEN ONLY
                        Zohar III, Corp.   18-10512    Hearing            11066085   Michael Nestor    (302)           Young, Conaway Stargatt &         Debtor, Zohar III, Corp. /
                                                                                                       571-6600 ext.   Taylor, LLP                       LIVE
                        Zohar III, Corp.   18-10512    Hearing            11065239   Michael S.        (213)           Gibson, Dunn & Crutcher LLP       Creditor, Patriarch Stake
                                                                                     Neumeister        229-7006 ext.                                     Holders / LISTEN ONLY
                        Zohar III, Corp.   18-10512    Hearing            11066091   Tara Pakrouh      (302)           Young Conaway Stargatt &          Debtor, Zohar III, Corp. /
                                                                                                       571-4742 ext.   Taylor, LLP                       LISTEN ONLY
                        Zohar III, Corp.   18-10512    Hearing            11066117   Amanda Parra      (305)           White & Case LLP                  Debtor, Independent
                                                                                     Criste            995-5275 ext.                                     Director Zohar III, Corp.
                                                                                                                                                         / LISTEN ONLY
                        Zohar III, Corp.   18-10512    Hearing            11065187   Norman L.         (302)           Cole Schotz P.C.                  Creditor, Patriarch
                                                                                     Pernick           651-2001 ext.                                     Partners / LIVE
                        Zohar III, Corp.   18-10512    Hearing            11059604   Gregory Petrick   (212)           Cadwalader, Wickersham & Taft     Creditor, MBIA / LIVE
                                                                                                       504-6373 ext.   LLP
                        Zohar III, Corp.   18-10512    Hearing            11066118   Brian Pfeiffer    (212)           White & Case LLP                  Debtor, Independent
                                                                                                       819-8200 ext.                                     Director Zohar III, Corp.
                                                                                                                                                         / LIVE


Peggy Drasal ext. 802                                                      CourtConfCal2009                                                                              Page 2 of 3
                        Zohar III, Corp.   18-10512   Case   19-50273-KBO
                                                       Hearing               Doc 70
                                                                            11066072   Filed
                                                                                  Claudio       01/27/21
                                                                                          Phillips  (212)           Page MB
                                                                                                                         3 of  3 Partners
                                                                                                                            Global                            Interested Party, Claudio
                                                                                                           887-1192 ext.                                      Phillips / LISTEN ONLY
                        Zohar III, Corp.   18-10512    Hearing              11066090   Shane M. Reil       (302)           Young Conaway Stargatt &           Debtor, Zohar III, Corp. /
                                                                                                           571-6745 ext.   Taylor, LLP                        LISTEN ONLY
                        Zohar III, Corp.   18-10512    Hearing              11066689   Juliet Sarkessian   (302)           Office of the United States        U.S. Trustee, Juliet
                                                                                                           573-6491 ext.   Trustee                            Sarkessian / LIVE
                        Zohar III, Corp.   18-10512    Hearing              11066873   Carolyn Schiff      (212)           Patriarch Partners                 Interested Party,
                                                                                                           825-0550 ext.                                      Patriarch Partners /
                                                                                                                                                              LIVE
                        Zohar III, Corp.   18-10512    Hearing              11066957   Jeffrey M.          (302)           Fox Rothschild LLP                 Creditor, Joseph Farnan
                                                                                       Schlerf             622-4212 ext.                                      / LIVE
                        Zohar III, Corp.   18-10512    Hearing              11066119   J. Christopher      (212)           White & Case LLP                   Debtor, Independent
                                                                                       Shore               819-8394 ext.                                      Director Zohar III, Corp.
                                                                                                                                                              / LIVE
                        Zohar III, Corp.   18-10512    Hearing              11064951   Eric Stodola        (212)           Milbank LLP                        Interested Party, Ankura
                                                                                                           530-5663 ext.                                      Trust / LIVE
                        Zohar III, Corp.   18-10512    Hearing              11066819   Vikas Tandon        (310)           JMB Capital Partners Lending,      Lender(s), JMB Capital
                                                                                                           286-2929 ext.   LLC                                Partners Lending, LLC. /
                                                                                                                                                              LISTEN ONLY
                        Zohar III, Corp.   18-10512    Hearing              11068176   Theresa             (212)           Sher Tremonte LLP                  Interested Party,
                                                                                       Trzaskoma           202-3294 ext.                                      Patriarch Partners /
                                                                                                                                                              LISTEN ONLY
                        Zohar III, Corp.   18-10512    Hearing              11063069   John W. Weiss       (212)           Alston & Bird LLP                  Creditor, US Bank
                                                                                                           210-9412 ext.                                      National / LIVE
                        Zohar III, Corp.   19-50273    Hearing              11064348   Kenneth Bressler    (424)           Blank Rome LLP                     Defendant(s), Blank
                                                                                                           239-3400 ext.                                      Rome / LISTEN ONLY
                        Zohar III, Corp.   19-50273    Hearing              11064369   Grant Buerstetta    (212)           Blank Rome LLP                     Defendant(s), Blank
                                                                                                           885-5000 ext.                                      Rome / LISTEN ONLY
                        Zohar III, Corp.   19-50273    Hearing              11064795   Jeffrey A. Fuisz    (212)           Arnold & Porter Kaye Scholer LLP   Interested Party, Zohar
                                                                                                           836-8317 ext.                                      III Noteholders / LIVE
                        Zohar III, Corp.   19-50273    Hearing              11064342   Victoria A.         (302)           Blank Rome LLP                     Defendant(s), Blank
                                                                                       Guilfoyle           425-6404 ext.                                      Rome / LIVE
                        Zohar III, Corp.   19-50273    Hearing              11064767   Brian J. Lohan      (312)           Arnold & Porter Kaye Scholer LLP   Interested Party, Zohar
                                                                                                           583-2403 ext.                                      III Noteholders / LIVE
                        Zohar III, Corp.   19-50273    Hearing              11064748   Morgan L.           (302)           Womble Bond Dickinson (US)         Interested Party, Zohar
                                                                                       Patterson           252-4326 ext.   LLP                                III Noteholders / LIVE
                        Zohar III, Corp.   19-50273    Hearing              11064784   Matthew P. Ward     (302)           Womble Bond Dickinson (US)         Interested Party, Zohar
                                                                                                           252-4338 ext.   LLP                                III Noteholders / LIVE




Peggy Drasal ext. 802                                                        CourtConfCal2009                                                                                 Page 3 of 3
